Jackson, Judge.
This is a summary process for forcible entry and detainer brought by Duncan against Minor. It was tried by a jury before a justice of the peace. The jury found for the defendant and plaintiff carried the case by eertiorari to the superior court. That court sustained the eertiorari and granted a new trial, and this judgment is assigned for error here.
The facts are that plaintiff’s son was plowing in oats in his father’s field, when defendant, accompanied by some half dozen men, one or two of whom remained to the end, assisting him, came into the field and pulled down the fence and moved it into the field, telling young Duncan that he could plow over it if he wished. The latter did so until the fence became too high, and then desisted, being alone. Defendant remained in possession of the part of the field so cut off. Do the facts malee a case of forcible entry and detainer? The only questions to be considered are the possession and the force: Code, section 4087. About the possession, there can be no dispute. It was in Duncan, his son peaceably plowing the field. Only a show of force is necessary: 4 Georgia, 196. The facts make such a show- of force as to make resistance on the part of young Duncan useless. Indeed, he ought not to have resisted. The object of the statute is to prevent a fight, and to furnish a peaceable remedy to the aggrieved party. The court was right in sustaining Duncan in the remedy he chose, and we affirm the judgment.
Judgment affirmed.